                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )           No. 6:19-CR-42-REW-HAI
                                                  )
 v.                                               )
                                                  )                     ORDER
 CHASTAN BENNETT a/k/a CHASTAN                    )
 MAJOR,

                  Defendant.
                                        *** *** *** ***

       This matter is before the Court on the Recommended Disposition (DE 51) of United States

Magistrate Judge Hanly A. Ingram, addressing Defendant’s guilty plea as to Count Three of the

Superseding Indictment (DE 12). DE 50 (Minutes). Defendant appeared before Judge Ingram on

February 20, 2020. Id. After consenting to plead before a United States Magistrate Judge (DE 48)

and engaging in the full colloquy required by Rule 11, she proceeded to plead guilty. DE 51. Judge

Ingram found Defendant competent to plead and that Defendant did so in a knowing and voluntary

fashion; he further found that an adequate factual basis supported the plea as to each essential

element of the charged offense. Id. Accordingly, Judge Ingram recommended that the Court accept

Defendant’s plea and adjudge her guilty of the offense charged in Count Three of the Superseding

Indictment. Id.

       Defendant had three days within which to object to Judge Ingram’s recommendation, and

she has not done so. Nor has the United States objected. While this Court reviews de novo those

portions of a Recommended Disposition to which a party objects, see 28 U.S.C. § 636(b)(1), it is

not required to “review . . . a magistrate[] [judge’s] factual or legal conclusions, under a de novo

or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106 S. Ct.

                                                 1
466, 472 (1985). When the parties do not object to the Magistrate Judge’s recommended

disposition, they waive any right to review. See Fed. R. Crim. P. 59(b); United States v. White, 874

F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific objection to a particular

aspect of a magistrate judge’s report and recommendation, we consider that issue forfeited on

appeal.”); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that “[t]he

law in this Circuit is clear” that a party who fails to object to a magistrate judge’s recommendation

forfeits his right to appeal its adoption).

        The Court thus ADOPTS the Recommended Disposition (DE 51), accepts the plea, and

ADJUDGES Defendant guilty of Count Three of the Superseding Indictment. The Court

CANCELS the jury trial (previously continued generally). The Court further ORDERS Bennett

to report to the United States Courthouse in London on Tuesday, March 10, 2020, at 1:30 p.m.

The Court will address DE 52, Bennett’s motion for release pending sentencing, at that time. An

Order scheduling Defendant’s sentencing will follow.

        This the 27th day of February, 2020.




                                                  2
